                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        SCOTT JOHNSON,
                                   8                                                         Case No. 5:19-cv-02913-EJD
                                                       Plaintiff,
                                   9                                                         ORDER DIRECTING PARTIES TO
                                                v.                                           MEET AND CONFER RE JOINT SITE
                                  10                                                         INSPECTION
                                        GARY A. WALTON, et al.,
                                  11                                                         Re: Dkt. No. 24
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Scott Johnson has filed an administrative motion asking the court to order

                                  14   Defendant Citibank to provide three dates of availability to conduct the joint site inspection under

                                  15   General Order 56. General Order 56 requires the parties to meet in person at the subject premises

                                  16   to conduct a joint site inspection, unless the plaintiff alleges only programmatic or policy

                                  17   violations. N.D. Cal. Standing Order No. 56 ¶ 3. The parties’ counsel shall also attend the joint

                                  18   site inspection. Id. Experts may accompany the parties to the site inspection, but unlike the

                                  19   parties and their counsel, the attendance of experts is not required. Id. Here, Mr. Johnson does

                                  20   not allege only programmatic or policy violations, so Mr. Johnson, his counsel, Defendants, and

                                  21   Defendants’ counsel must all meet in person at the subject premises to conduct the joint site

                                  22   inspection. See id.; Compl. ¶¶ 18-37. Mr. Johnson represents that Citibank has not responded to

                                  23   his attempts to schedule the joint site inspection.

                                  24          The court orders the parties to meet-and-confer in good faith to reach an agreed-upon time

                                  25   and date when Mr. Johnson, his counsel, Defendants, and their counsel can all meet in person at

                                  26   the subject premises for the joint site inspection. This date must be within 35 days of the date of

                                  27   this order. Within seven days of the date of this order, the parties shall file a stipulation extending

                                  28   Case No.: 5:19-cv-02913-EJD
                                       ORDER DIRECTING PARTIES TO MEET AND CONFER RE JOINT SITE INSPECTION
                                                                         1
                                   1   the deadline for the joint site inspection; the stipulation shall include an attestation from each party

                                   2   affirming that the party, in addition to their counsel, will attend the joint site inspection in person.

                                   3   This order resolves docket entry 24.

                                   4          IT IS SO ORDERED.

                                   5   Dated: October 9, 2019

                                   6                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                   7                                                     United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:19-cv-02913-EJD
                                       ORDER DIRECTING PARTIES TO MEET AND CONFER RE JOINT SITE INSPECTION
                                                                         2
